NOTICE OF ANNUAL GENERAL AND SPECIAL MEETING OF THE SHAREHOLDERS TAKE NOTICE THAT pursuant to Section 132(l)(b) of the Business Corporations Act of Alberta and pursuant to Section 10 of By-Law Number 1 of the Corporation an Annual General and Special Meeting (the “Meeting”) of the Shareholders of COASTAL PACIFIC MINING CORP.(“the Corporation”) will be held on April 21, 2009 at 10:00 a.m. at the Boardroom at 1530 9th Ave S.E.,Calgary, Alberta T2G 0T7 to consider and vote on the following motions: 1. To receive a report from the directors and to fix the number of directors of the Corporation for the ensuing year; 2. To elect directors for the ensuing year; 3. To approve the appointment of Child, Van Wagoner & Bradshaw, PLLC as auditors of the Corporation for the ensuing year; 4. To ratify all actions and resolutions of the Board since the last Meeting of Shareholders; 5. To transact such other business as may properly come before the Meeting. Accompanying this Notice are, among other documents, a Form of Proxy. A shareholder entitled to attend and vote at the Meeting is entitled to appoint a proxyholder to attend and vote in his place. If you are unable to attend the Meeting, or any adjournment thereof in person, please read the Instructions for Completion of Proxy contained in the body of the Form of Proxy enclosed herewith and then complete and return the Proxy. The Form of Proxy, and the power of attorney or other authority, if any, under which it is signed or a notarially certified copy thereof, must be deposited at the offices of International Securities Group Inc., located at 1530 9th
